DETAILED ACTION
Claims 1-7 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 Jan 21 has been entered.
 
Response to Amendment
35 USC 112 2nd rejection of claim 7 is withdrawn.

Response to Argument
Applicants’ arguments were considered, but are unpersuasive.
Applicants’ request that the examiner hold the double patenting rejection in abeyance.  Remarks at 5.
Double patenting is rejection, not objection.  It is non-responsive to request that a rejection is held in abeyance.  Having not responded to the rejection as a whole, the reply MPEP § 714.03.”)

As such, the examiner should technically treat this reply as non-responsive, and just return it with no additional period to reply.

There are several mitigating factors to this.  
(1) the prosecution history shows that applicants first tendered this request in the after-final response, and the examiner had not addressed this deficiency there.  Although applicants ultimately bear the responsibility for the content of their responses, and examiner typically are not granted time to consider after-final responses in detail, it would be inequitable to give applicants the complete responsibility of not providing an adequate traversal; 

(2) At least some of Applicants’ response to the claim rejections provide some level of analysis (e.g. page 8, “Evans merely discloses language translation and transliteration”) rather than merely citation to the references and a conclusory declaration that the references do not teach the claimed subject matter, which means there is a bona fide 

Consequently, the examiner is treating the reply as if it were adequate.  The argument is facially unpersuasive.  Applicants are hereby reminded that the next response must include a complete response or a Terminal Disclaimer to avoid a notice of non-responsive amendment.  Applicants are also reminded to continue to strive for compliance with 37 CFR 1.111 in their responses to Office Actions.

Applicants allege that the claims have been rephrase to represent active verbs, and therefore now require patentable weight.  Remarks at 7-8.
This argument appears to only address the “intended use” aspect, and does not address the finding that the limitation involved non-functional descriptive material.  It is important to address the printed matter doctrine as well.  Understanding this analysis may also help applicants understand how to amend the claims while avoiding other interpretational pitfalls.

MPEP 2111.01(V) explains that the test of whether a claim term has no patentable weight is (1) is the limitation directed to descriptive material that is stored in some fashion (2) if 

Turning to the instant claims as amended, “collection” is now a separate step required of the claim 1 system.  Is the “copyright infringing information” that is collected stored?  Yes, that data is stored on the accessed webpages.  Does “copyright infringing information” somehow impart functionality to the webserver upon which the webpage information is stored?  No.  A webserver serves content irrespective of whether or not it is infringing information.  A hard drive stores and accesses binary data irrespective of whether or not it infringes copyright.  A webpage arguably “stores, online” the content is presents, and to that extent, a webpage may do so irrespective of whether or not that content happens to infringe a copyright.

As presently claimed, “copyright infringing data” aspect of the data provides no additional qualifying relationship to any substrate upon which it is arguably stored.  Moreover, the remainder of the claim is directed to further expression of the data that was collected (the information has a syllable, that syllable corresponds to a keyword, and that syllable has correspondence to a keyword).   Nor it is readily apparent how applicants could claim such subject matter in a fashion to provide it patentable weight in a collection step.

The amendment to the claim, therefore results in the following interpretation:


Finally, a few additional thoughts on whether applicants should be arguing or agreeing with the determination of patentable weight: 
Aspex Eyewear v. Marchon Eyewear, 674 F.3d 1335, 1349 (Fed. Cir. 2012) sets forth support that a claim that is “configured to” have some structure or achieve some result has a narrower scope than that which is merely “capable of” achieving that result.

One of the most pirated movies of 2020 was 기생충 (aka “Parasite”).  See Lockwood, The ten most pirated international movies in 2020 (https://restofworld.org/2021/the-ten-most-pirated-international-movies-2020/)

If applicants find a functional relationship, then the claim limitation as-is carries weight.  In that case, to read on the claim, a system must have a crawling server configured to execute the step of collection of copyright infringing web information.  That means that if applicants receive a patent with this claim step, and then find someone with a web 기생충 on a web despite the file being spelt “gi-seng-choong” or even “기생-choong” that crawler would still be unlikely to read on the claim step.  Said hypothetical web crawler is configured to find web information about Parasite, but it is not necessarily configured to determine if that particular discovered copy is copyright-infringing.  Even if most copies on the web probably are infringing, that fact is irrelevant to the configuration of the crawling server.  Is “configuration” to collect “copyright infringing” web information really the scope of protection that applicants were hoping to capture?

Moreover, it’s unclear how applicants have enabled said configuration.  Applicants’ figures do not show any data source that records licensing information and a search of the written description for discussion of licensing draws a blank; if applicants disclosed invention does not consider such information, how could the disclosed crawling server determine whether any information it finds actually infringes copyright or whether it is actually licensed?

Despite the question, there is no enablement rejection for inability to separate licensed works from infringing works because the examiner finds that term “copyright infringing” web information and the further limitations to the expressive nature of said information is non-functional descriptive material.  The examiner believes that it is inappropriate to give rejections of subject matter that does not limit the claim scope.  Therefore, the patentable weight of claim step is directed to “collecting … web information.”  Applicants’ written description enables a crawler of that scope.

In short, the “copyright infringing” related text of the claim merely signals an intention to use the system to collect copyright infringing information, but does not limit the claim 

Applicants allege that Evans, in isolation, does not teach several claim steps.  Remarks at 7-8.  Applicants specifically call out the collection step (Id. at 7), the dividing step (Id. at 8), and the generating step (Id. at 8), and the classifying step (Id. at 8).  Applicants later acknowledge that Wilkins is also cited as part of the rejection for this claim, but merely allege.  Id. at 9.  Applicants fail to acknowledge the Officially Noted fact.
The analysis supporting the traversal of the art is facially flawed.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  MPEP 2145(III) (bold in original).

Having not argued why the combined teachings of the references would not disclose the features, all traversals of the prior art are incorrect, and must be unpersuasive..  The following particular responses to the particular arguments are therefore not required, and are merely provided to aid compact prosecution.

Dividing step: 
Wait.  Applicants admit that Evans discusses transliteration (Remarks at 8 “Evans merely discloses language translation and transliteration.”).  How exactly can one transliterate a phrase without dividing said phrase by syllable?  And given the express example of why “My-keh-roo Jacku-sohn” is “Michael Jackson,” why do applicants think the Evans 

The examiner is not posing a rhetorical question, so please answer it.  The examiner is honestly curious as to why applicants believed this to be a meritorious argument; perhaps the examiner has missed some aspect of the claim, or perhaps applicant is making assumptions of the claim scope is that is not actually present.

Translation into Japanese is not dividing by non-alphabet characters.
That depends on what one means by “alphabet.”  

If applicants meant a Latin-character set, then Evans means that interpretation.

“Some marketplaces may use a language with a writing system that is substantially different than languages based on a Roman or Latin alphabet. Japanese, Chinese, Korean, Arabic and Russian are some non-limiting examples of such writing systems.”  Evans Col 2 lines 19-23.

But that paragraph itself might suggest that Japanese might have an alphabet (just not a Latin alphabet).  And that’s why Wilkin’s teaching of extracting non-alphabet characters during transliteration is important.  In order to remove non-alphabet characters from a string, one must tokenize into alphabet and non-alphabet characters, or otherwise divide the string into character units such that each character can be determined as alphabetic 

Translation into a phonetic representation is not dividing by phenoms.
Really?  Why not?  How is that even possible?

Approximation of phonetics to English words does not show determining matching.
Actually, it does.  In fact, SOUNDEX (a phonetic-based matching metric) was, alongside of TD-IDF, one of the most discussed metrics in Electronic Information Retrieval papers before the rise of Google (and before the field of IR was colloquially renamed “search”).  

The [12 Sept 20] Office Action is silent about classification.
See page 7, last two lines.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrasing and structure of the claim make the intended relationship between the mapping and the “another unique authority information” unclear.  Is performance of the mapping (and then subsequently extracted) conditional upon other unique authority information being blocked, or is the “when” intended to initiate a separate clause?

For purposes of examination, the examiner is treating the claim as if the “when” begins a separate conditional clause.  Thus, the claim is read as the following:
(1) Map the authorization information
(2) when a different access attempt using other authorization information is blocked, try again using the earlier stored access information.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 9,342,503 B1) hereinafter Evans
in view of Wilkins et al. (US 2014/0067374 A1) hereinafter Wilkins, 
and further in view of Official Notice (vacuously admitted on 14 Dec 20 due to lack of traversal.  See MPEP 2144.03(C))
With respect to claim 1, Evans teaches A copyright infringement searching (intended use of system carries no patentable weight) system, comprising a physical crawling server (Fig. 4 element 410 shows that functionality is tied to “computing devices”  These devices serve clients 470, so is a server) configured to execute: 
accessing a website in which web information is stored (Col 10 lines 30-33, 37-39, network page module accesses data in product catalog data store.  The information provides data in form of website) 
collecting (Fig. 3, element 335, obtaining search results is an operation.  Col 18 lines 36-39, operational data may be collected) first copyright infringing web (non-functional descriptive material.  It is stored information, and the expression of the information as copyright-infringing information does not impart new functionality to the substrate upon which it is stored.) information including at least one syllable corresponding to an original keyword among syllables of a first modified keyword included in the web information (Col 3 lines 33-63, proper nouns may be subject to transliteration; Col 10 lines 4-8, symbol replacement/l337speak may also be transliterated),
dividing the first modified keyword of the first copyright infringing  web information into phonemes (Col 5 lines 13-18, showing an example of transliteration where proper noun “Michael Jackson” is separated into different phonemes.  The actual configuration to transliterate is cited above) […] 



determining whether the second modified keyword matches the original keyword,  and  in a case that the second modified keyword matches the original keyword (Col 7 lines 4-14 explains how phonemes of “roo” in Japanese matched with L, when determining if “My-keh-roo” in Japanese corresponds to “Michael” in English), […] 
wherein the physical crawling server tries to access the website using a unique authority information among a plurality of unique authority information having an access right to the website (mapping “unique authority information” to IP address, this is inherent since trying to search a website using a banned IP would be inoperable).  


Evans does not teach
[…] non-alphabet characters […] and 

excluding the non- alphabet characters.

Wilkins teaches removal of non-alphabetic characters during transliteration.  Wilkins [0051].



Evans and Wilkins are directed to transliteration.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references because the Evans directly suggests employing transliteration techniques with statistical components.  (Compare Evans at Col 9 line 65-Col 10 line 3 (statistical transliteration) with Wilkins [0068])

Evans and Wilkins do not disclose
classifying the first copyright infringing web information including the second modified keyword which matches the original keyword as second copyright infringing web information.

Official Notice is taken that the concept of classifying copyrighted material despite using l337speak to label the material was well known in the art.  

Evans, Wilkins are directed to searching websites using transliteration, and the noted fact is directed to an intended use of classification.  It would have been obvious to those of ordinary skill in the art to combine the teachings of the references in order to identify copyrighted material (for example, to be used against a list of licenses to see if the hosted material is infringing).



With respect to claim 3, Evans discloses the physical crawling server interworks with a search site to add a related keyword related to the original keyword (Col 13 line 52-Col 14 line 19.  Here, the search site is “Google” via the service “Google Trends”) and collects the first copyright infringing web information including at least one syllable corresponding to the related keyword, among the syllables of the first modified keyword, using the related keyword (Col 7, as explained above, regarding phonetics).  

With respect claim 4, Evans discloses the physical crawling server converts the original keyword into a converted keyword corresponding to languages of various countries (Col 13 lines 30-33 shows transliteration of “Michael Jackson” into Japanese) and collects the first copyright infringing web information including at least one syllable corresponding to the converted keyword, among the syllables of the first modified keyword, using the converted keyword .  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans and Wilkins as applied to claim 1, in view of IP Location, How to get around IPBan? (https://www.iplocation.net/ip-ban) hereinafter IPLoc
With respect to claim 5, Evans and Wilkins do not teach when the unique authority information is blocked from the website, the physical crawling server consistently accesses the website using another unique authority information excluding the blocked unique authority information.  

IPLoc teaches when the unique authority information is blocked from the website, the physical crawling server consistently accesses the website using another unique authority information excluding the blocked unique authority information (How do you work around IP Ban?  Includes Change IP address.”  Several other solutions are effectively other ways to change the IP address.)  

Evans, Wilkins are directed to searching websites using transliteration, and IPLoc is directed to obtaining access to servers.  It would have been obvious to those of ordinary skill in the art to combine the teachings of the references in order gain access to servers to search for copyrighted materials.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans and Wilkins as applied to claim 1, in view of Augustine, Database Security: Access Control and SQL Injection (https://users.soe.ucsc.edu/~eaugusti/archive/365-spring16/365-files/lectures/365-lec14-security.pdf) hereinafter Augustine
With respect to claim 6, Wilkins teaches and collect the first copyright infringing web information, but Evans and Wilkins do not teach when the unique authority information is blocked from the website, the physical crawling server automatically substitutes another unique authority information for script information which issues an access command to allow the physical crawling server to access the website and collect the first copyright infringing web information.  

Augustine discloses when the unique authority information is blocked from the website, the physical crawling server automatically substitutes another unique authority information for script information which issues an access command to allow the physical crawling server to access the website (Example of SQL Injection shows adding SQL script code into an SQL query provide access on the authorization condition that 1 = 1.).  

Evans, Wilkins are directed to searching websites using transliteration, and IPLoc is directed to obtaining access to servers.  It would have been obvious to those of ordinary skill in the art to combine the teachings of the references in order gain access to servers to search for copyrighted materials.


With respect to claim 7, dependent upon claim 6, wherein the physical crawling server 

when another unique authority information is blocked from the website which blocked the unique authority information, […] retries to access the website using unique authority information […] ([0039] if an agent fails to access, a different agent may be assigned to access the website. Fig. 3 shows a limited list.). 

The combination teaches extracts the unique authority information mapped to the website from the mapping table and that the retry is based on the extracted authority information (Since Evans and Wilkins does not teach storing agent identifiers, and since the teaching in Shen being combined is the table of Fig. 3, the only place to get the agent identifier is the table.) 

In a scenario where an agent was initially assigned, failed, a different agent was assigned, and later fails, the initial agent may be reassigned to access the website.

Both Evans and Shen are directed to obtaining access in distributed computing environments (Evans, Col 11 lines 39-47, non-preferred embodiments) and Evans/Wilkins are directed to transliteration.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to provide resilience against individual connection lapses in a distributed computer embodiment.

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lockwood, The ten most pirated international movies in 2020 (https://web.archive.org/web/20210121204023if_/https://restofworld.org/2021/the-ten-most-pirated-international-movies-2020/#/miracle-in-cell-no)

Examples of content that may require transliteration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        11 Mar 21